Title: From Benjamin Franklin to Mary Hewson, 7 September 1783
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


          
            My dear Friend,
            Passy, Sept. 7. 1783
          
          I received your kind Letter of the 9th past. I am glad that the little Books are pleasing to
            you and your Children, and that the Children improve by them. I send you herewith some
            more of them. My Grandson Bache has been
            four Years at School at Geneva; and is but lately come home to me here. I find Reason to
            be satisfied with the Improvement he has made in his Learning. He translates common
            Latin readily into French: but his English has suffer’d for want of Use; tho’ I think he
            would readily recover it if he were a while at your School at Cheam, and at the same
            time be going on with his Latin and Greek. You were once so kind as to offer to take him
            under your Care; would that be still convenient to you? He is docile and of gentle Manners, ready to
            receive and follow good Advice, and will set no bad Example to your other Children. He gains every day upon my Affections.
          I long much to see you & yours, and my other Friends in England, but I have not yet
            determin’d on the Journey. Our definitive Treaty of Peace,
            being now sign’d, I have indeed less to confine me here, & might make a short
            Excursion without much Inconvenience: but short Days & Winter are coming on, and I
            think I can hardly undertake such an Expedition before the Spring of next Year.
          With regard to the future Establishment of your Children, which you say you want to
            consult me about, I am still of Opinion that America will afford you more Chances of
            doing it well than England. All the means of good Education are plenty there, the
            general Manners more simple & pure, Temptations to Vice and Folly fewer, the Profits
            of Industry in Business as great and sure as in England; and there is one Advantage more
            which your Command of Money will give you there, I mean the laying out a Part of your
            Fortune in new Land, now to be had extreamly cheap, but which must be increas’d
            immensely in Value before your Children come of Age, by the rapid Population of the
            Country. If you should arrive there while I live, you know you may depend on every
            Assistance in my Power to afford you, and I think my Children will have a Pleasure too
            in serving their Father’s Friend. I do not offer it as a Motive that you will be much
            esteem’d and respected there, for that you are & must be every where; but give me
            leave to flatter myself that my being made happier in my last Years by your
            Neighbourhood and Society, may be some Inducement to you.
          I forwarded your Letter to Mr. Williams. Temple is always with me, being my Secretary.
            He presents his Respects to you. I have been lately ill with a Fit of the Gout, if that
            may indeed be called a Disease; I rather suspect it to be a Remedy; since I always find
            my Health & Vigour of Mind improv’d after the Fit is over. I am ever, my dear
            Friend, Yours most affectionately,
          
            B Franklin
          
          
            PS. You say you are a little
              afraid that our Country is spoiled. Parts of it have indeed suffered by the War, those
              situated near the Sea; but the Body of the Country has not been much hurt; and the
              Fertility of our Soil, with the Industry of our People, now that the Commerce of all
              the World is open to us, will soon repair the Damages receiv’d, and introduce that
              Prosperity which we hope Providence intends for us, since it
              has so remarkably favour’d our Revolution.
            Mrs Hewson
          
         
          Endorsed: B F Sept. 7 — 83 42
        